Citation Nr: 1614539	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION


The Veteran served on active duty from November 1960 to November 1962.  The Veteran died in March 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which in pertinent part denied entitlement to death pension.  The appeal was certified to the Board by the RO in Houston, Texas.

In March 2015, the appellant withdrew her request for a Board hearing.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

In October 2015, prior to the promulgation of a decision, the appellant submitted a statement indicating that she wanted to withdraw the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to death pension are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In October 2015, the appellant submitted a statement indicating that she wanted to withdraw her appeal.  In March 2016, the representative also submitted a motion to withdraw.  

As the appellant has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over the issue of entitlement to death pension and it is dismissed.  


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


